COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:         Brandon Jeremy Reed v. The State of Texas

Appellate case number:       01-16-00055-CR

Trial court case number: 1444601

Trial court:                 178th District Court of Harris County

        Appellant has filed a motion to abate and remand to the trial court to (1) conduct a hearing
into the court reporter’s failure to file a reporter’s record, (2) direct the district court clerk to file a
supplemental clerk’s record containing “either an original judgment or an amended judgment
reflecting that sentence was pronounced in open court in Appellant’s presence for the first time on
February 26, 2016,” and (3) to conduct a hearing on why a portion of the clerk’s record has been
ordered sealed and to make orders for counsel to have access to the complete record.
        Prior to appellant’s motion, the court reporter filed an information sheet stating that the
reporter’s record was not filed because (1) it has not been requested and (2) appellant has not paid
or made arrangements to pay for the record and is not appealing as indigent. However, the clerk’s
record on file indicates that the trial court found appellant indigent for purposes of appeal and the
notice of appeal indicates that appellant is appealing as indigent.
        We deny appellant’s request to abate and instead order that (1) the court reporter file the
reporter’s record within 30 days of the date from this order and (2) the district court clerk file a
supplemental clerk’s record within 30 days of this order containing any judgment or amended
judgment reflecting that sentence was pronounced in open court in appellant’s presence on
February 26, 2016. See generally TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed.”). Appellant’s request to abate
regarding the sealed record is denied because appellant’s counsel may have access to the sealed
record.
        It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually          Acting for the Court

Date: June 28, 2016